—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered March 8, 1995, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s complaints about the completeness of the record are without merit. The record before this Court, which includes the minutes of the September 13, 1994 proceedings, clearly establishes that defendant’s omnibus pretrial motion was disposed of by granting suppression hearings, and that before such hearings were held defendant pleaded guilty, thereby waiving any suppression issues by operation of law (People v Fernandez, 67 NY2d 686). Since defendant’s guilty plea likewise forecloses appellate review of the issues raised by the balance of the omnibus motion (People v Taylor, 65 NY2d 1), the record on appeal is complete in all material respects. Concur—Sullivan, J. P., Rosenberger, Wallach, Nardelli and Colabella, JJ.